Citation Nr: 1009021	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-07 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for residuals 
of hepatitis.

2.  Entitlement to service connection for residuals of 
hepatitis to include diarrhea, bowel problems, and abdominal 
pain.

3.  Entitlement to service connection for the residuals of 
hepatitis to include hematuria and bladder difficulties.  

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for epileptic seizures 
with loss of consciousness, residual memory loss, short-term 
memory deficits, and emotional difficulties.  

6.  Entitlement to service connection for high blood 
pressure.

7.  Entitlement to service connection for a disability 
manifested by glucose intolerance/elevated blood sugar.

8.  Entitlement to service connection for a disability 
characterized as left hand pain and cramps.

9.  Entitlement to service connection for a disability 
characterized as right hand pain and cramps.

10.  Entitlement to service connection for chronic fatigue.

11.  Entitlement to service connection for kidney 
dysfunction.

12.  Entitlement to service connection for left knee 
degenerative osteoarthritis.

13.  Entitlement to service connection for right knee 
degenerative osteoarthritis.

14.  Entitlement to service connection for a left foot 
disorder.

15.  Entitlement to service connection for a right foot 
disorder.

16.  Entitlement to service connection for a left leg 
disorder.

17.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Although the RO reopened and 
adjudicated the residuals of hepatitis issues on the merits, 
the Board is required to determine whether new and material 
evidence was presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has included the issue on the title page of whether 
new and material evidence was received to reopen the claim 
for service connection for residuals of hepatitis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A May 1969 rating decision denied entitlement to service 
connection for the residuals of hepatitis; the Veteran was 
notified of the determination but did not appeal.

3.  Evidence added to the record since the May 1969 rating 
decision as to the residuals of hepatitis is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the claim.

4.  Residuals of hepatitis to include diarrhea, bowel 
problems, and abdominal pain were not manifest during active 
service and are not shown to have developed as a result of an 
established event, injury, or disease during active service.

5.  Residuals of hepatitis to include hematuria and bladder 
difficulties were not manifest during active service and are 
not shown to have developed as a result of an established 
event, injury, or disease during active service.

6.  A chronic headache disability was not manifest during 
active service and is not shown to have developed as a result 
of an established event, injury, or disease during active 
service.

7.  Epileptic seizures with loss of consciousness, residual 
memory loss, short-term memory deficits, and emotional 
difficulties were not manifest during active service or 
within the first post-service year and are not shown to have 
developed as a result of an established event, injury, or 
disease during active service.

8.  High blood pressure or hypertension were not manifest 
during active service or within the first post-service year 
and are not shown to have developed as a result of an 
established event, injury, or disease during active service.

9.  Glucose intolerance/elevated blood sugar or diabetes 
mellitus were not manifest during active service and is not 
shown to have developed as a result of an established event, 
injury, or disease during active service.

10.  A chronic disability characterized as left hand pain and 
cramps was not manifest during active service and is not 
shown to have developed as a result of an established event, 
injury, or disease during active service.

11.  A chronic disability characterized as right hand pain 
and cramps was not manifest during active service and is not 
shown to have developed as a result of an established event, 
injury, or disease during active service.

12.  Chronic fatigue was not manifest during active service 
and is not shown to have developed as a result of an 
established event, injury, or disease during active service.

13.  Kidney dysfunction was not manifest during active 
service and is not shown to have developed as a result of an 
established event, injury, or disease during active service.

14.  Left knee degenerative osteoarthritis was not manifest 
during active service or within the first post-service year 
and is not shown to have developed as a result of an 
established event, injury, or disease during active service.

15.  Right knee degenerative osteoarthritis disability was 
not manifest during active service or within the first post-
service year and is not shown to have developed as a result 
of an established event, injury, or disease during active 
service.

16.  A left foot disorder was not manifest during active 
service and is not shown to have developed as a result of an 
established event, injury, or disease during active service.

17.  A right foot disorder was not manifest during active 
service and is not shown to have developed as a result of an 
established event, injury, or disease during active service.

18.  A left leg disorder was not manifest during active 
service and is not shown to have developed as a result of an 
established event, injury, or disease during active service.

19.  A right leg disorder was not manifest during active 
service and is not shown to have developed as a result of an 
established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for entitlement to service connection for the residuals of 
hepatitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

2.  Residuals of hepatitis to include diarrhea, bowel 
problems, and abdominal pain were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  Residuals of hepatitis to include hematuria and bladder 
difficulties were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  A chronic headache disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

5.  Epileptic seizures with loss of consciousness, residual 
memory loss, short-term memory deficits, and emotional 
difficulties were not incurred in or aggravated by service 
nor may epilepsy be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309. (2009).

6.  High blood pressure or hypertension were not incurred in 
or aggravated by service nor may hypertension be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309. (2009).

7.  Glucose intolerance/elevated blood sugar or diabetes 
mellitus not incurred in or aggravated by service nor may 
diabetes mellitus be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309. (2009).

8.  A chronic disability characterized as left hand pain and 
cramps was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

9.  A chronic disability characterized as right hand pain and 
cramps was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

10.  Chronic fatigue was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

11.  Kidney dysfunction was not incurred in or aggravated by 
service nor may a kidney disease be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309. (2009).

12.  Left knee degenerative osteoarthritis was not incurred 
in or aggravated by service nor may osteoarthritis be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309. (2009).

13.  Right knee degenerative osteoarthritis was not incurred 
in or aggravated by service nor may osteoarthritis be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309. (2009).

14.  A left foot disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

15.  A right foot disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

16.  A left leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

17.  A right leg disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in December 2005, February 2006, 
April 2006, and August 2006.  Those letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  The Veteran was adequately notified of 
these matters by correspondence provided in December 2005.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The available evidence includes service treatment records, VA 
and private treatment records, and the Veteran's statements 
in support of his claims.  Although in correspondence dated 
in May 2009 the Veteran stated that he was having more tests 
performed at the University of Wisconsin-Madison, he did not 
respond to a June 2009 VA request for additional information 
nor has he provided any subsequent indication that he 
received any test findings that might substantiate his 
claims.  Further attempts to obtain additional evidence would 
be futile.  

A review of the record reveals that the Veteran was evaluated 
for various matters during VA treatment and that in September 
2006 he underwent a comprehensive VA examination for VA 
compensation and pension purposes.  The Court has held that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that VA medical opinions obtained in this 
case are adequate as they are predicated on a substantial 
review of the record and medical findings and consider the 
Veteran's complaints and symptoms.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the service connection 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

A May 1969 rating decision denied entitlement to service 
connection for the residuals of hepatitis.  It was noted the 
evidence demonstrates the Veteran was treated for hepatitis 
during active service, but that a VA examination revealed no 
present residuals.  The Veteran did not appeal and the 
decisions became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

The evidence added to the record since the May 1969 rating 
decision includes VA treatment reports, VA medical opinions, 
private medical records, and the Veteran's statements in 
support of the claim.  The evidence added to the record 
includes treatment reports indicating gastrointestinal 
complaints and a history of hepatitis during active service.  
The Veteran is also shown to have received medical training 
as a chiropractor subsequent to the May 1969 rating decision 
and his statements as to etiology are presumed credible for 
the purpose of reopening the claim.

Based upon a comprehensive review of the record, the Board 
finds the evidence added as to the claim for residuals of 
hepatitis is neither cumulative nor redundant of the evidence 
of record and raises a reasonable possibility of 
substantiating the claim.  The evidence includes statements 
attributing present residuals to hepatitis during active 
service.  Therefore, the claim must be reopened.  



Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

Service connection can be granted for certain diseases, 
including arthritis, cardiovascular-renal disease, diabetes 
mellitus, and epilepsy, if manifest to a degree of 10 percent 
or more within one year of separation from active service.  
Where a veteran served 90 days or more of continuous, active 
military service during a period of war or during peacetime 
after January 1, 1947, and certain chronic diseases become 
manifest to a compensable degree within an applicable time 
period, such disease shall be presumed to have been incurred 
in or aggravated by service even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

VA regulations provide that certain disorders associated with 
herbicide agent exposure in service may be presumed service 
connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  Porphyria cutanea tarda and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which a veteran was exposed to an herbicide 
agent during active service.  Veterans diagnosed with an 
enumerated disease who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6).  

VA, under the authority of the Agent Orange Act of 1991, has 
also determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for disorders 
which are not enumerated by regulation.  See 72 Fed. Reg. 
32,395 (Jun. 12, 2007).  

The Court, however, has held that even though a disease is 
not included on the list of presumptive diseases a nexus 
between the disease and service may nevertheless be 
established on the basis of direct service connection.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The 
existence of presumptive service connection for a condition 
based on exposure to Agent Orange presupposes that it is 
possible for medical evidence to prove such a link before the 
National Academy of Sciences recognizes a positive 
association.").  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that when a 
claimed disorder is not included as a presumptive disorder 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

VA is free to favor one medical opinion over another provided 
it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issues of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

In this case, the Veteran contends that he has present 
disabilities that developed as a result of active service, to 
include as a result of hepatitis and Agent Orange exposure.  
Records show he is retired from his practice as a 
chiropractor.  In correspondence dated in December 2005 he 
stated that after his release from service he continued to 
experience abdominal pain, chronic fatigue, and bowel and 
bladder dysfunction.  He stated that he had constant mild 
abdominal pain that flared with physical activity and that he 
had headaches, five bowel movements per day, bladder weakness 
and frequency, a series of epileptic seizures with loss of 
consciousness, memory loss, short-term retention deficit, 
problems controlling sensitive emotions, recurrent hematuria, 
high blood pressure, glucose intolerance, knee, leg and foot 
pain, hand pain and cramps, and fatigue.  He asserted that 
his lower extremity symptoms predated his hospitalization for 
hepatitis, but that his other problems had evolved since his 
treatment for hepatitis with no known etiology but with some 
relation to liver dysfunction.  He stated that according to a 
nephrologist the hematuria was related to a globulin virus 
that was predisposed to hepatitis infection.  He reported 
that elevated blood sugars could be affected by liver enzymes 
as demonstrated with Agent Orange contamination and that high 
blood pressure and seizures can be related to elevated liver 
enzyme imbalance, kidney dysfunction, and Agent Orange 
exposure.  He stated he was not overweight and that he had no 
family history of seizures, diabetes, kidney problems, or 
liver dysfunction.

Service treatment records are negative for complaint, 
treatment, or diagnosis related to epilepsy, elevated blood 
pressure, elevated blood sugar, hand pain or cramps, chronic 
fatigue, kidney dysfunction, arthritis, or leg or foot 
disorders.  An October 1965 report noted the Veteran 
complained of a sinus headache.  No objective medical 
findings were noted upon physical examination.  Records dated 
in October 1968 noted that immediately after his return from 
Southeast Asia he was hospitalized and treated for viral 
hepatitis.  It was noted that during the latter part of his 
hospitalization he had nonspecific upper abdominal complaints 
associated with anorexia and nausea, but that an upper 
gastrointestinal series study was normal, a mono screen was 
negative, and serum amylase findings were normal.  The 
examiner noted he had responded well to symptomatic 
medication.  

A November 1968 separation examination revealed normal 
clinical evaluations of the head, sinuses, vascular system, 
feet, and neurologic system.  Urinalysis was negative for 
sugar.  Blood pressure findings of 120/80 were provided.  It 
was noted that there was an abnormal evaluation of the lower 
extremities, but that there was full range of motion of the 
knees without pain, erythema, swelling, or increased heat.  
McMurray's sign was negative and the ligaments were intact 
without slack.  There was no crepitation.  The examiner noted 
arthritic-like pain in the knees of unknown etiology with no 
complications or sequelae.  It was further noted that he had 
been hospitalized for hepatitis and jaundice and that he 
complained of indigestion after eating rapidly, but that a 
gastrointestinal series in November 1968 was normal and that 
there were no complications or sequelae.  Service records 
show the Veteran served in the Republic of Vietnam and that 
he was a radiology specialist.

VA examination in April 1969 noted the Veteran had a history 
of hepatitis in October 1968 and that he complained of only 
mild upper abdominal pain.  There were no lower abdominal or 
rectal sigmoid symptoms.  Inspection, digital examination, 
anoscopic and proctoscopic examination to 20 centimeters were 
entirely normal.  A special gastrointestinal examination 
noted he complained that with physical activity or emotional 
tension he had nausea, right subcostal pain, pyrosis, 
eructations, and occasional loose stools.  An upper 
gastrointestinal series revealed no evidence of an organic 
lesion at the upper gastrointestinal tract.  The diagnoses 
included a history of hepatitis, with no residuals found, and 
psychophysiological gastrointestinal reaction.  Blood 
pressure findings of 128/80 were provided.  

Private treatment records dated in November 1996 noted the 
Veteran was in his usual state of health until the previous 
month when upon arriving on a trip to England he developed 
diarrhea, headache, fever, chills, burning sensation to the 
anus, and dysuria.  He was bedridden for five days and 
treated with penicillin.  The symptoms recurred subsequently 
after traveling on to Spain.  It was noted that he had a 
prior episode of suspected hepatitis A and that he reported 
he had subsequently experienced occasional right upper 
quadrant abdominal pain.  It was also noted that he had an 
episode of accidental carbon monoxide poisoning approximately 
six to eight years earlier when his chimney was plugged by a 
bird's nest.  A diagnosis of probable prostatitis with 
urinary tract infection was provided.  A March 2002 report 
noted hematuria by history and elevated blood pressure.  An 
April 2004 report noted an impression of acute appendicitis, 
possibly ruptured.  

A September 2006 VA examination report noted the Veteran's 
claim file was reviewed and that testing revealed no present 
indication of hepatitis A, B, or C.  The examiner stated that 
the symptoms and disorders the Veteran appeared to attribute 
to the residuals of hepatitis were not normally attributed to 
hepatitis.  It was also noted that the available records 
referred to carbon monoxide poisoning that appeared to be 
temporally associated with the onset of his seizure disorder 
and memory loss.  The Veteran was noted to be a poor 
historian.  The examiner noted that an August 2006 neurology 
report revealed complaints of pain and burning sensation in 
the calves and tingling in the hands and that the Veteran had 
expressed his opinion that the symptoms could be related to 
hepatitis or Agent Orange exposure.  It was further noted 
that a diagnosis of capsulitis metatarsalgia had been 
provided in October 2005 and that a diagnosis of hypertension 
had been provided approximately 10 years earlier.  The 
Veteran reported that his memory loss developed at the time 
of his seizures, that his generalized fatigue began gradually 
approximately 10 years earlier, that he could not recall when 
his headaches were onset, and that his hematuria began at 
least six years earlier.  

An examination revealed the Veteran walked with a normal 
gait.  There were formed brown stools in the rectal vault.  
The feet were warm with no abnormal weightbearing.  Pedal 
pulses were 2+.  The hands were normal without deformities.  
There was no tenderness, swelling, erythema, increased 
warmth, or deformity to the knees.  Lachman's, McMurray's and 
posterior drawer signs were negative.  The medial and lateral 
ligaments were intact.  There was slight crepitus on range of 
motion to the right knee.  Knee range of motion was from 0 to 
140 degrees.  X-rays revealed minimal degenerative 
osteoarthritis to the bilateral medial tibiofemoral 
compartment.  The examiner noted that psychophysiologic 
gastrointestinal reaction was not a diagnosis in current 
usage, except perhaps for diarrhea associated with stress, 
and that a diagnosis could not be provided for the Veteran's 
subjective report of continued right subcostal pain because 
he had no liver abnormalities and because past gallbladder 
and upper gastrointestinal studies were normal.  The 
diagnoses included a history of hepatitis in service, most 
likely hepatitis A, with no present residuals.  The examiner 
found that the Veteran's hands and legs were normal upon 
examination and that the mild degenerative joint disease to 
the knees was consistent with his age.  The degenerative 
joint disease and leg complaints were also found to be 
unrelated to the vague arthralgias noted upon discharge.  The 
examiner stated that hypertension, headaches, memory loss, 
seizure disorder, hematuria, fatigue, and urinary and stool 
frequency were unrelated to the hepatitis in service because 
there was no evidence of any ongoing liver disease nor 
abnormal hepatitis studies.  It was noted that it was 
inherently improbable that any of these symptoms were related 
to an unresolved hepatitis disease.

In correspondence dated in September 2006 the Veteran 
expressed his opinion that his VA compensation examination 
was cursory and an incomplete evaluation of his problems.  He 
also stated that he had been unable to answer the examiner's 
specific queries because of memory loss, but that his spouse 
recalled that his neurologist at the time of his earlier 
treatment did not relate the incident of carbon monoxide 
poisoning to his problems and that none of the other members 
of his family were affected.  It reiterated his opinion that 
his problems were related to Agent Orange exposure.  

VA treatment records dated in September 2006 noted the 
Veteran had cognitive symptoms consistent with a diagnosis of 
mild dementia and some features of posttraumatic stress 
disorder (PTSD) and emotional lability without other symptoms 
to suggest a formal diagnosis of PTSD or affective disorder 
was warranted.  It was further noted that he had 
polyneuropathy of unclear etiology and that polyneuropathy 
could develop in a prediabetic phase.  A December 2006 report 
noted that the Veteran's epilepsy was in remission and that 
his lower extremity pain and weakness were of unclear 
etiology.  It was noted that electromyography (EMG) and nerve 
conduction studies were unremarkable and that a 
polyneuropathy screening was negative.  The examiner reported 
that the Veteran was concerned that his symptoms were related 
to Agent Orange exposure; however, no additional comments 
were provided.  

A May 2008 private medical report noted the Veteran 
complained of pain and weakness from the knees down and pain 
and aches in the hands.  It was noted that porphyria had been 
ruled out by his neurologist.  The examiner also noted there 
was evidence of peripheral neuropathy, but that the Veteran 
was not diabetic, that a past history of heavy alcohol use 
could be a contributing factor, and that Agent Orange 
exposure was something to keep in mind.  A September 2008 
report noted the Veteran's main neurologic concern was 
painful paresthesia of the lower extremities more than the 
upper extremities.  The examiner stated that he may have 
neuropathic pain, but that the Veteran was also concerned 
about B12 deficiency, thyroid disease, and exposure to Agent 
Orange.  No additional comments were provided.

VA treatment records dated in August 2008 noted the Veteran 
had a mix of symptoms including constipation alternating with 
diarrhea, symptoms of peripheral neuropathy, back pain, and 
fatigue.  It was noted that he had been evaluated for 
porphyria, but that the work up had been inconclusive.  There 
was a moderate history of alcohol use in service with no use 
for the last ten years.  The examiner stated that some of his 
symptoms could be related to irritable bowel syndrome and 
folate related neuropathy, but that the diagnosis was 
unclear.  A September 2008 report noted the Veteran was 
informed that laboratory tests revealed only a slightly 
decreased folate level.  

As an initial matter, the Board notes that the evidence of 
record shows the Veteran had service in the Republic of 
Vietnam and that it may be assumed that he was exposed to 
Agent Orange to some extent during active service.  Although 
the Veteran is also shown to have received medical training 
as a chiropractor, there is no indication that he has any 
acquired expertise in matters related to hepatitis and Agent 
Orange exposure.  Therefore, the Board finds his opinions as 
to etiology are considered to warrant a lesser degree of 
probative evidentiary weight.  

Based upon the evidence of record, the Board finds that 
residuals of hepatitis to include diarrhea, bowel problems, 
abdominal pain, hematuria, and bladder difficulties, 
headaches, epileptic seizures with loss of consciousness, 
residual memory loss, short-term memory deficits, and 
emotional difficulties, high blood pressure, glucose 
intolerance/elevated blood sugar, left hand pain and cramps, 
right hand pain and cramps, chronic fatigue, kidney 
dysfunction, left knee degenerative osteoarthritis, right 
knee degenerative osteoarthritis, left foot disorder, right 
foot disorder, left leg disorder, and right leg disorder 
disability were not manifest during active service and are 
not shown to have developed as a result of an established 
event, injury, or disease during active service.  
Additionally, the Board finds that epilepsy, hypertension, 
diabetes mellitus, and arthritis are not shown to have become 
manifest within the first post-service year.  

Porphyria cutanea tarda and acute and subacute peripheral 
neuropathy are not shown to have been manifest within one 
year of the Veteran's return from Vietnam nor is there any 
probative evidence indicating a present porphyria or 
peripheral neuropathy disability as a result of Agent Orange 
exposure.  The medical reports of record provide no 
indication of epilepsy, hypertension, arthritis, or chronic 
fatigue for more than 15 years after service.  There is also 
no evidence indicating that the Veteran, in fact, has 
diabetes mellitus.  A May 2008 private medical report noted 
that he was not diabetic and that porphyria had been ruled 
out by his neurologist.  

The Board finds that the September 2006 VA examiner's opinion 
is persuasive that the Veteran has no present residuals as a 
result of the hepatitis he contracted during active service, 
that his present bilateral knee osteoarthritis is age 
related, and that his degenerative joint disease and leg 
complaints were unrelated to the arthralgias noted upon his 
discharge from active service.  The examiner is shown to have 
thoroughly reviewed the evidence of record and to have 
considered the Veteran's concerns that he had present 
disorders that developed as result of hepatitis or Agent 
Orange exposure.  The Board also finds that VA treatment 
reports dated in August 2008 indicate the Veteran's symptoms 
were possibly related to irritable bowel syndrome and folate 
related neuropathy without indication that these disorders 
were related to active service.  Therefore, the Board finds 
that entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claims.


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for residuals of 
hepatitis; the claim to reopen is allowed.

Entitlement to service connection for residuals of hepatitis 
to include diarrhea, bowel problems, and abdominal pain is 
denied.

Entitlement to service connection for the residuals of 
hepatitis to include hematuria and bladder difficulties is 
denied.  

Entitlement to service connection for headaches is denied.

Entitlement to service connection for epileptic seizures with 
loss of consciousness, residual memory loss, short-term 
memory deficits, and emotional difficulties is denied.  

Entitlement to service connection for high blood pressure is 
denied.

Entitlement to service connection for a disability manifested 
by glucose intolerance/elevated blood sugar is denied.

Entitlement to service connection for a disability 
characterized as left hand pain and cramps is denied.

Entitlement to service connection for a disability 
characterized as right hand pain and cramps is denied.

Entitlement to service connection for chronic fatigue is 
denied.

Entitlement to service connection for kidney dysfunction is 
denied.

Entitlement to service connection for left knee degenerative 
osteoarthritis is denied.

Entitlement to service connection for right knee degenerative 
osteoarthritis is denied.

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to service connection for a left leg disorder is 
denied.

Entitlement to service connection for a right leg disorder is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


